Order filed September 15, 2020




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00575-CV
                                     ____________

        IN THE ESTATE OF MANUELA MESA CASAS, DECEASED


                     On Appeal from the Probate Court No. 3
                             Harris County, Texas
                         Trial Court Cause No. 468899

                                     ORDER

      The notice of appeal in this case was filed August 12, 2020. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant. Rebecca Ayala, is
excused by statute or the Texas Rules of Appellate Procedure from paying costs has
been filed. See Tex. R. App. P. 5.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before September 25, 2020. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee, the appeal will be dismissed.

                                     PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.